Case 2:19-cv-20931-MCA-LDW Document 45 Filed 01/28/20 Page 1 of 1 PagelD: 1032

CITY OF JERSEY CITY
DEPARTMENT OF LAW

CITY HALL # 280 GROVE STREET @ JERSEY CITY, NJ 07302

PHONE (201) 547-5229 @ FAX (201) 547-5230
STEVEN At. FULOP PETER J. BAKER

MAIO OF [ERSEY CITY CORPORATION COUNSEL
January 27, 2020

   

via ECF Only

Honorable Madeline Cox Arleo, U.S.D.J.
Honorable Leda Dunn Wettre, U.S.M.J.
United States District Court

District of New Jersey

Martin Luther King Courthouse

50 Walnut Street

Newark, New Jersey 07101

Re: City of Newark vy. City of New York, et al.
Civil Action 2:19-cvy-20931 (MCA)(LDW)

Dear Judge Cox Arleo:

The undersigned represents the City of Jersey City (“Jersey City”), who has filed a Motion
to Intervene as Plaintiff, in the above-captioned matter. Currently pending before Your Honor is
Jersey City’s motion to intervene, which is returnable on February 3, 2020.

I write to request an adjournment of the motion one cycle, to February 18, 2020. Counsel
for the City of New York, Brian Horan, has consented to same.

Thank you for Your Honor’s time and consideration.
Respectfully submitted,

PETER J. BAKER
CORPORATION COUNSEL

By:  /s/ Brittany M. Murray
BRITTANY M. MURRAY
Assistant Corporation Counsel

cc: All counsel of record via ECF

So Ordered
thi oF tay of [4r. 2020

. de Oo CI kt.

Leda D. Weitre, USMI
